DETAILED ACTION
	This action is responsive to the amendment filed on 19 April 2021. The examiner acknowledges the amendments to claim 1, the cancellation of claims 2-9 and 12-23, and addition of claims 59-66. Claims 1, 6, and 59-66 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spring comprising a cantilevered arm” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 60-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez-Zugasti et al. (US 8821412 B2).
Regarding claim 1, Gonzalez-Zugasti et al. teaches a device for receiving fluid from a subject (Col 3, Lines 18-20). Gonzalez-Zugasti et al. also teaches an illustrative embodiment that includes a housing including an opening to receive fluid into the housing (a cover 20 and a base 100 that are joined together and may cooperate to enclose various parts of the device 1 (Col 6, Lines 56-59), wherein the device 1 may include a fluid transporter (Col 7, Lines 13-14) that may include an opening of any size and/or geometry that is constructed to receive fluid into the device (Col 7, Lines 30-33)). Gonzalez-Zugasti et al. also teaches a device actuator (Element 10, Col 6, Line 60), as well as one or more needles being arranged to cause fluid to be released from the subject (Col 7, Lines 35-38). A deployment actuator 60 that moves the one or more needles in a deployment toward a subject is also taught (Col 9, Lines 27-29). Gonzalez-Zugasti et al. further teaches a spring comprising a cantilevered arm that is curved about an axis parallel to the deployment direction (Col 10, Lines 40-42, wherein the other arms 48 cantilever from the retraction actuator 40 and the retraction actuator 40 moves on an axis parallel to the deployment direction; Col 8, 60-63, wherein the compression spring reads on being curved about an axis parallel to the deployment direction).

Regarding claim 60, Gonzalez-Zugasti et al. teaches the device of claim 1, further comprising a cylindrical body (spacer element 32 as seen in Figure 5 of Gonzalez-Zugasti et al.), wherein the spring is cantilevered from the cylindrical body (Col 10, lines 65-67, wherein the retraction actuator 40 is in contact with the spacer element and cantilevers off of it (Figure 4)).
Regarding claim 61, Gonzalez-Zugasti et al. teaches the device of claim 60, wherein the cylindrical body includes an opening passing through the cylindrical body in the deployment direction (Figure 7A, wherein the retraction actuator 40 has an opening passing through itself in the deployment direction).
Regarding claim 62, Gonzalez-Zugasti et al. teaches the device of claim 6, wherein movement of the carrier moves the deployment actuator along with the carrier (Col 9, Lines 27-29).
Regarding claim 63, Gonzalez-Zugasti et al. teaches the device of claim 1, further comprising a vacuum source (Col 14, Lines 32-33), wherein vacuum is generated from the vacuum source during actuation of the device (Col 14, Lines 42-48).
	Regarding claim 64, Gonzalez-Zugasti et al. teaches the device of claim 1, wherein prior to actuation of the device, the spring is in a relaxed state (Col 12, Lines 28-30, wherein being free to flex reads as an equivalent of being in a relaxed state).
Regarding claim 65, Gonzalez-Zugasti et al. teaches the device of claim 1, further comprising a device interface that provides a seal against skin (Col 15, Lines 22-24).
Regarding claim 66, Gonzalez-Zugasti et al. teaches the device of claim 65, wherein the device interface comprises an adhesive (Col 15, Lines 33-36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Zugasti et al.
Regarding claim 59, Gonzalez-Zugasti et al. teaches the device of claim 1, and also teaches that the retraction actuator can include any number of springs (Gonzalez-Zugasti et al., Col 8, lines 60-65), wherein the retraction actuator 40 (taken to read on a spring as shown in Col 10, lines 22-24) as seen in Figure 7A of Gonzalez-Zugasti et al. comprises a cantilevered arm that is curved in a direction that partially surrounds the axis. However, Gonzalez-Zugasti et al. fails to explicitly disclose that both the spring of claim 1 and the leaf spring retraction actuator are both contained within the same embodiment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gonzalez-Zugasti et al. so as to incorporate the use of both the spring of claim 1 and the additional spring as disclosed by Gonzalez-Zugasti et al. as this amounts to no more than a duplication of parts (MPEP 2144.04(VI)(B)), wherein Gonzalez-Zugasti et al. discloses that the retraction actuator can comprise any number of parts (Col 8, lines 60-65).
Response to Arguments
Applicant’s arguments filed 19 April 2021 have been fully considered but they are not persuasive. 
Applicant's remarks indicate claims 1-7 and 12-21 were rejected under 35 U.S.C. 103, however the examiner notes these claims were rejected under 35 USC 102(a)(1). Regarding the amended .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791